Citation Nr: 0836093	
Decision Date: 10/21/08    Archive Date: 10/27/08	

DOCKET NO.  03-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for defective vision. 

3.  Entitlement to service connection for a chronic low back 
disability. 

4.  Entitlement to service connection for hemorrhoids. 

5.  Entitlement to service connection for a chronic kidney 
disorder. 

6.  Entitlement to service connection for hepatitis C, 
claimed as liver damage. 

7.  Entitlement to service connection for hypertension. 

8.  Entitlement to service connection for a bilateral foot 
disability. 

9.  Entitlement to service connection for alcohol and 
substance abuse. 

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.

A review of the evidence of record reveals that the veteran 
is in receipt of a permanent and total disability rating for 
pension purposes.  Should he have any questions about his 
benefit, he should contact the RO.

For reasons which will be set forth in a Remand at the end of 
the decision below, the issues of the veteran's entitlement 
to service connection for PTSD and for alcohol and substance 
abuse are being deferred pending additional development.  
This portion of the case is REMANDED to the RO by way of the 
Appeals Management Center in Washington, D.C.  The veteran 
will be notified should further action be required.


FINDINGS OF FACT

1.  Defective visual acuity is not a disease for the purposes 
of entitlement to VA compensation benefits.  

2.  There is no competent evidence that links any current low 
back disorder to the veteran's active service.

3.  Any current hemorrhoids are not shown to be related to 
the veteran's active service.

4.  A chronic kidney disorder was not manifested during 
service or within a year after discharge, and is not shown to 
be related to the veteran's active service.

5.  Hepatitis C was not manifested during service and is not 
shown to be related to the veteran's active service.

6.  Hypertension was not manifested during service or within 
a year after discharge, and is not shown to be related to the 
veteran's active service.

7.  Any current disability involving the feet is not shown to 
be related to the veteran's active service.

8.  There is no competent evidence that links any current 
tinnitus to the veteran's active service.


CONCLUSIONS OF LAW

1.  Service connection for defective visual acuity is 
precluded by governing regulations.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 4.9 (2007).

2.  A chronic low back disability was not incurred in or 
aggravated by active military service and arthritis not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309 (2007).

3.  The criteria for service connection for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

4.  A chronic kidney disorder was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5102, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

5.  Hepatitis C was not incurred in nor aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

6.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5102, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

7.  The criteria for service connection for a bilateral foot 
disorder are not met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

8.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA).

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the evidence in this case reveals that VA has 
essentially complied with the mandates of the VCAA.  The case 
has been in appellate status for several years already and 
was remanded by the Board in July 2006 in order that the 
veteran might be scheduled for a hearing with a Veterans Law 
Judge.  A video conference hearing was scheduled for the 
veteran in November 2007, but he and his representative 
decided that no longer desired a video conference hearing or 
any other type of hearing.  They asked that the case be sent 
to the Board for its review.

The Board notes that in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, would assist in substantiating, 
or is necessary to substantiate, each of the elements of a 
service connection claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although a review of the record shows the 
veteran has not been provided with notice regarding any of 
the rating criteria or effective date provisions pertinent to 
his claim, this error is harmless given that service 
connection is being denied for the disabilities at issue, and 
therefore no rating or effective date will be assigned with 
respect to the claimed conditions.

The record shows the veteran was provided with letters dated 
in July, September, and October 2003 that informed him what 
the evidence had to show to support his claims and how VA 
would help him obtain evidence for his claims and how he 
could help himself in supporting his claims.  He was told 
there had to be a relationship between any current disability 
and any injury, disease, or event in military service.  
Review of the record reveals VA has made attempts to obtain 
information from a number of various sources.  The Board 
finds that all reasonable efforts have been made in notifying 
the veteran that the purpose of the information should be 
whether there is a causal connection between any current 
disabilities and his active service.  Some of the more recent 
evidence obtained pertains primarily to treatment and 
evaluation of the veteran for current problems he is 
experiencing.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

With regard to the duty to assist the veteran, VA medical 
records, private medical records, and other information have 
been obtained and associated with the claims file.  The 
veteran had the opportunity to provide testimony on his own 
behalf at a video conference hearing before the undersigned 
in November 2007.  However, for whatever reason, the veteran 
canceled the hearing request.

The Board is aware that the duty to assist includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A 
(setting forth the Secretary's various duties to the 
claimant).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are several 
factors for consideration.  These are:  (1) whether there is 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c).

The Court has stated that the question of a causal 
relationship establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between any current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As will be discussed below, the record is devoid of critical 
evidence indicating that any of the claimed disabilities or 
symptoms may be associated with military service.  There is 
not shown to be continuity of symptomatology between symptoms 
the veteran currently experiences and any symptoms he had in 
service, and no competent medical evidence otherwise 
suggesting a relationship to service.  Accordingly, an 
examination is not warranted under the criteria set forth in 
McLendon.  See also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In sum, the Board finds the veteran has been provided ample 
opportunity to submit evidence in support of his claims.  The 
case has been in appellate status for several years.  The 
Board notes that the veteran is represented by a highly 
qualified service organization.  Accordingly, the Board finds 
that any procedural deficiencies in this case are essentially 
moot.  No useful purpose will be served in once again 
remanding the matter.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999), vacated on other grounds; 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefits flowing to the claimant are to be avoided).

Pertinent Law and Regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be presumed for arthritis, kidney 
disease, and/or hypertension if the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and the 
disease process manifested to a degree of 10 percent or more 
within one year from the date of discharge and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

The Court has held that for service connection to be awarded, 
there must be:  (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.

Factual Background and Analysis.

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must also review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
veteran).

The Board notes that as a lay person, the veteran himself 
does not qualify to opine on matters requiring medical 
knowledge, such as whether there is a causal relationship of 
any sort between any current disability and his active 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).




Defective Vision

For purposes of entitlement to benefits, the law provides 
that refractive error of the eyes is not a disease or injury 
within the meaning of applicable legislation providing VA 
compensation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation related to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, the 
regulations specifically prohibit service connection for 
refractive error of the eyes unless such defect was subjected 
to superimposed disease or injury which created additional 
disability.  

A review of the record shows that the veteran had bilateral 
refractive error noted upon entry into service.  This was 
corrected by glasses.  There is no reference to defective 
vision or any eye difficulties during the remainder of 
service.  At the time of separation examination in February 
1972, distant vision was recorded as 20/20 in each eye.  The 
post service medical evidence is without reference to any 
additional injury or disease involving the eyes.  Absent 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
service connection.  The evidence establishes that there is 
no superimposed injury or disease.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim.  Accordingly, service connection for defective 
visual acuity is denied.

Chronic Low Back Disability.

With regard to the claim for service connection for a chronic 
low back disability, a review of the service treatment 
records shows that on one occasion in September 1969, the 
veteran was seen for a complaint of low back pain and for a 
fall.  No abnormality was found and no diagnosis was 
provided.  There is no further reference to complaints or 
abnormalities pertaining to the back during the remainder of 
service, including examination at separation in February 1972 
at which time clinical evaluation was entirely normal.

The initial reference to a problem with the back came years 
following service discharge.  A significant lapse in time 
between service and post service medical treatment may be 
considered as part of the analysis of a service connection 
claim and weighs against a claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The veteran has not submitted or 
identified any medical opinion or other medical evidence 
indicating a causal relationship between service and the 
development of any disability involving the back.  
Accordingly, the Board finds that the persuasive evidence of 
record is against a finding that the veteran has a low back 
disability that is attributable in any way to his active 
service.

Hemorrhoids.

A review of the service treatment records is without 
reference to complaints and findings indicative of the 
presence of hemorrhoids.  Hemorrhoids were first noted in the 
medical evidence in the past few years, a time many years 
following service discharge.  Again, a significant lapse in 
time between service and any post service medical treatment 
may be considered as part of the analysis of service 
connection claim and weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The veteran has not 
referred to or identified any medical opinion or other 
medical evidence indicating a causal relationship between 
service and the development of hemorrhoids.  Accordingly, the 
claim is denied.

Chronic Kidney Disorder.

A review of the service treatment records is without 
reference to complaints and findings indicative of the 
presence of a chronic kidney disorder.  The veteran did not 
first refer to kidney difficulties for years following 
service discharge.  Again, as noted above, to the extent that 
the veteran's contention is that he has kidney damage since 
service reflects any continuity of symptomatology, it is 
outweighed by the absence of any contemporaneously recorded 
medical evidence indicative of the presence of a kidney 
disorder for years following service discharge.  The veteran 
has not brought forth competent evidence from a medical 
professional of the presence of a chronic kidney disorder and 
service connection therefore cannot be granted.  The Court 
has held that in the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Hepatitis C.


With regard to hepatitis C, the Board points out that risk 
factors for hepatitis C include intravenous drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high risk sexual activity, accidental exposure or health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with nonsterile needles, 
and shared toothbrushes or razor blades.  VBA Letter 211-b 
(98-110), November 30, 1998.

After a careful review of the evidence of record, the Board 
finds that the evidence is against a grant of service 
connection for hepatitis C.

The service treatment records do not show any complaint, 
diagnosis of, or treatment for hepatitis C, and the evidence 
of record indicates that the veteran was not diagnosed with 
hepatitis C until many years following service discharge.  At 
the time of examination in January 2007, notation was made 
that hepatitis C had been diagnosed about five years 
previously.  This would place the onset at a time many years 
following service discharge.  The evidence establishes there 
is no competent evidence of a nexus between the veteran's 
hepatitis C and his service.  In the absence of such a nexus, 
the Board will not award service connection.  Thus, the Board 
finds that service connection is not warranted for hepatitis 
C.  With regard to cirrhosis of the liver, there is no 
showing that this is related directly to the veteran's active 
service.  There is no competent opinion indicating a causal 
relationship between any current cirrhosis and the veteran's 
active service.




Hypertension.

A review of the service medical records reveals no 
complaints, findings of, or diagnosis of hypertension.

The post service medical evidence reflects the initial 
documentation of hypertension came years following service 
discharge.  The evidence includes a report of a physical 
examination accorded the veteran in January 2007.  At that 
time it was noted that hypertension was diagnosed about 10 
years previously.  This would place the onset at a time many 
years following service discharge.  As has been noted 
elsewhere in this decision, a significant lapse in time 
between service and post service medical treatment may be 
considered as part of the analysis of a service connection 
claim and weighs against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The veteran has not submitted or 
identified any medical opinion or other medical evidence 
indicating a causal relationship between service and the 
development of arthritis years following service discharge.  
Accordingly, the Board finds that the probative evidence of 
record is against the claim with regard to this issue.

Bilateral Foot Disorder.

A review of the service treatment records is without 
reference to complaints or findings indicative of the 
presence of a foot disorder of any type.

The post service medical evidence is also lacking for an 
indication of the presence of a chronic bilateral foot 
disorder.  As noted above, in the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Regardless, 
should the veteran have some type of bilateral foot disorder 
at the present time, he has not submitted or identified any 
medical opinion or other medical evidence indicating a causal 
relationship between service and the development of any type 
of bilateral foot disorder years following service discharge.  
Accordingly, the Board finds that the probative evidence of 
record is against the claim with regard to this matter.

Tinnitus.

A review of the service treatment records reveals that on one 
occasion in June 1970, the veteran was seen for a complaint 
of tinnitus following an earache.  The remainder of the 
service records, including the report of separation 
examination in February 1972, is without reference to 
complaints or findings indicative of the presence of 
tinnitus.  The post service evidence does not refer to 
mention of tinnitus for years following service discharge.  
Again, the veteran has not submitted or identified any 
medical opinion or other medical evidence indicating a causal 
relationship between service and the development of tinnitus.  
Accordingly, the Board finds that the evidence of record is 
against an allowance of this particular issue.


ORDER

Service connection for defective vision is denied.

Service connection for a chronic low back disability is 
denied.

Service connection for hemorrhoids is denied.

Service connection for a chronic kidney disorder is denied.

Service connection for hepatitis C is denied.

Service connection for hypertension is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for tinnitus is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's appeal for entitlement to 
service connection for a chronic acquired psychiatric 
disorder, to include PTSD, and for alcohol and substance 
abuse.  With regard to personal assault cases, the Court has 
stated that "VA has provided special evidentiary development 
procedures, including the interpretation of behavioral 
changes by a clinician and interpretation in relation to 
medical diagnosis."  Patton v. West, 12 Vet. App. 272 (1999) 
(citing VA Adjudication Procedural Manual M21-1), Part III, 
Paragraph 5.14(c).  The special evidentiary requirements of 
PTSD claims based on personal assault are substantive rules 
set forth in VA regulations.  See YR v. West, 11 Vet. App. 
393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 
Recent communications have referred to sexual assault in 
service being responsible for the veteran having PTSD.  
Development with regard to this contention is required.

In view of the foregoing, this portion of the case is 
REMANDED for the following:

1.  The veteran should be contacted and 
asked to provide any evidence that might 
corroborate his account of any stressor 
incident in service.  Examples of such 
evidence include, but are not limited to:  
Records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; tests for sexually 
transmitted diseases; and statements from 
roommates, fellow service members, or 
clergy.  Evidence of behavioral changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of a stressor include, but are 
not limited to:  A request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economical social behavioral changes.  
See M21-1, part IV, subpart ii, chapter 
1, Section D, Subsection 17 (December 13, 
2005).

2.  The veteran should be accorded an 
examination by a physician knowledgeable 
in psychiatric disorders for the purpose 
of determining the nature and etiology of 
any psychiatric disorder that is present, 
to include PTSD.  Also to be addressed by 
the examiner is the question of the 
veteran's alcohol and substance abuse.  
The claims folder, to include a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims file was reviewed.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran has a 
current psychiatric disorder, to include 
PTSD, or that he has alcohol abuse and 
substance abuse, that is causally linked 
to an alleged inservice personal assault 
or to another incident in service.  The 
examiner is requested to provide a 
rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without result to speculation, he 
or she should so indicate in the 
examination report.

3.  After completion of the above, with 
consideration of all evidence added to 
the record, VA must readjudicate the 
claim.  If the claim remains denied, VA 
must issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran with an opportunity for response.

By this REMAND, the Board expresses no opinion as to any 
final outcome warranted.  This REMAND is primarily for the 
purpose of complying with all applicable, legal, and 
regulatory requirements and for the purpose of obtaining all 
evidence of which VA has been notified.  The Board intimates 
no opinion as to any final outcome warranted.  The veteran is 
placed on notice that pursuant to the provisions of 38 C.F.R. 
§ 3.655 (2007), failure to cooperate by not attending a 
requested VA examination may result in an adverse 
determination.  He is also placed on notice that he is to 
provide more specific information with regard to any reported 
stressful experiences he had while on active service.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


